Old Westbury Funds, Inc. Prospectus February 28, 2009 Investment Adviser As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. The Notice of Privacy Policy and Practices of Old Westbury Funds, Inc. is included with this Prospectus, but is not considered to be a part of the Prospectus. OLD WESTBURY FUNDS, INC. ProspectusFebruary 28, 2009 Old Westbury U.S. Large Cap FundOld Westbury Non-U.S. Large Cap FundOld Westbury Global Small & Mid Cap FundOld Westbury Global Opportunities FundOld Westbury Real Return FundOld Westbury Fixed Income FundOld Westbury Municipal Bond Fund(each a Fund and collectively, the Funds) Bessemer Investment Management LLCtheFunds Investment Adviser (the Adviser) CONTENTS Fund Goals, Strategies, Risks and Performance 1 Summary of Fund Expenses 20 Other Information About the Funds 22 What Do Shares Cost? 23 How Do I Purchase Shares? 23 How Do I Redeem Shares? 25 How Do I Exchange Shares? 27 Market Timing Policies 27 Account and Other Information 28 Who Manages the Funds? 30 Distribution and Shareholder Servicing of Fund Shares 35 Financial Information 36 NOT FDIC INSUREDMAY LOSE VALUENO BANK GUARANTEE FUND GOALS, STRATEGIES, RISKS AND PERFORMANCE Old Westbury Funds, Inc. (Old Westbury Funds) offers seven portfolios or Funds. The following describes each Funds investment goal, principal investment strategies, principal risks and performance. There can be no assurance that a Fund will achieve its goal. The investment goal of each Fund described in this section is fundamental and may only be changed upon the approval of the holders of a majority of the outstanding shares of the Fund that would be affected by such a change. Unless otherwise noted, the principal investment strategies and policies for each Fund are not fundamental and may be changed without shareholder approval. Old Westbury U.S. Large Cap Fund Investment Goal: The Funds goal is to seek above-average long-term capital appreciation. Principal Investment Strategies: The Fund invests in a diversified portfolio of large capitalization U.S. companies that the Adviser believes have the potential for above-average returns. Under normal circumstances, the Fund invests at least 80% of its net assets, including any borrowings for investment purposes, in equity securities of U.S. large capitalization companies. The Fund will provide notice to shareholders at least 60 days prior to any change to this policy. The Adviser currently defines large capitalization U.S. companies as having, at the time of initial investment, a market capitalization of at least $10 billion. The securities of large capitalization companies are determined to be U.S. based on an issuers domicile, principal place of business or primary stock exchange listing. The Fund may continue to hold securities whose market capitalizations fall below the foregoing threshold subsequent to the Funds investment in such securities. To select securities for the Fund, the Adviser uses a disciplined investment process focused on expected earnings growth and valuation. Sector allocations are driven primarily by stock selection and secondarily by an assessment of top-down, fundamental prospects. The Adviser may sell a portfolio security if, among other reasons, it determines that the issuers prospects have deteriorated or if it finds an attractive security that it deems to have superior risk and return characteristics to a security held by the Fund. Old Westbury Non-U.S. Large Cap Fund Investment Goal: The Funds goal is to seek long-term growth of capital. Principal Investment Strategies: The Fund invests in a diversified portfolio of large capitalization non-U.S. companies that the Adviser believes have the potential for above-average returns. Under normal circumstances, the Fund invests at least 80% of its net assets, including any borrowings for investment purposes, in equity securities of large capitalization non-U.S. companies. The Fund will provide notice to shareholders at least 60 days prior to any change to this policy. The Adviser currently defines large capitalization non-U.S. companies as companies having, at the time of initial investment, a market capitalization of at least $10 billion. The securities of large capitalization companies are determined to be non-U.S. based on an issuers domicile, principal place of business or primary stock exchange listing. The Fund may continue to hold securities whose market capitalizations fall below the foregoing threshold subsequent to the Funds investment in such securities. The Fund invests primarily in securities listed on bona fide securities exchanges or actively traded in over-the-counter markets either within or outside the issuers domicile country. The securities may be listed or traded in the form of European Depositary Receipts (EDRs), Global Depositary Receipts (GDRs), American Depositary Receipts (ADRs) or other types of depositary receipts (including non-voting depositary receipts) or dual listed securities. The Fund invests at least 65% of its total assets in securities of companies representing at least three countries, and may invest 25% or more of its assets in the securities of a single country. Emerging-market companies may represent up to 50% of the Funds assets. To select securities for the Fund, the Adviser uses a disciplined investment process focused on expected earnings growth and valuation. Sector and country allocations are driven primarily by stock selection and secondarily by an assessment of top-down, fundamental prospects. 1 The Adviser may sell a portfolio security if, among other reasons, it determines that the issuers prospects have deteriorated or if it finds an attractive security that it deems to have superior risk and return characteristics to a security held by the Fund. Old Westbury Global Small & Mid Cap Fund Investment Goal: The Funds goal is to seek long-term capital appreciation. Principal Investment Strategies: The Fund invests in a broad, diversified portfolio of common stocks of small and medium capitalization companies traded on a principal U.S. exchange or U.S. over-the-counter market, and stocks of small and medium capitalization non-U.S. companies in foreign countries, including emerging market countries. Under normal circumstances, the Fund invests at least 80% of its net assets, including borrowings for investment purposes, in securities of small and medium capitalization companies. The Fund will provide notice to shareholders at least 60 days prior to any change to this policy. The Adviser currently defines small and medium capitalization companies as companies having, at the time of initial investment, a market capitalization between $200 million and $10 billion. These thresholds may change from time to time. The Fund may continue to hold securities whose market capitalizations exceed or fall below the foregoing thresholds subsequent to the Funds investment in such securities. The Fund invests primarily in securities listed on bona fide securities exchanges or actively traded in over-the-counter markets either within or outside the issuers domicile country. The securities may be listed or traded in the form of EDRs, GDRs, ADRs or other types of depositary receipts (including non-voting depositary receipts) or dual listed securities. The Fund invests at least 80% of its total assets in securities of companies representing at least three countries, and may invest 50% or more of its assets in the securities of a single country. Emerging-market companies may represent up to 33% of the Funds assets. To select securities for the Fund, the Adviser uses a disciplined investment process focused on expected earnings growth and valuation. Sector and country allocations are driven primarily by stock selection and secondarily by an assessment of top-down, fundamental prospects. The Adviser may sell a portfolio security if, among other reasons, it determines that the issuers prospects have deteriorated or if it finds an attractive security that it deems to have superior risk and return characteristics to a security held by the Fund. In addition, Dimensional Fund Advisors LP (Dimensional) and Champlain Investment Partners, LLC (Champlain) serve as investment sub-advisers to the Fund. Old Westbury Global Opportunities Fund Investment Goal: The Funds goal is to seek long-term capital appreciation. Principal Investment Strategies: The Fund pursues its investment goal by investing throughout the world in a broad range of equity securities, securities that have equity-like characteristics and fixed-income securities. Investments may include common stocks, preferred stocks, convertible securities, corporate bonds, asset-backed securities, including mortgage-backed obligations, real estate investment trusts (REITs), structured notes, depository receipts, and U.S. and non-U.S. government fixed-income securities. The Fund invests in securities issued by companies of any capitalization size in several different countries. The Fund, as a general matter, intends to invest its assets in securities of issuers in at least three countries, one of which may be the U.S., and to have at least 40% of its assets invested in securities of issuers outside the U.S. However, based on the global opportunistic investment focus of the Fund, the Fund may be invested in a smaller number of countries and have a lesser percentage of its assets in securities of issuers outside the U.S. Securities held by the Fund may be of any maturity or quality, including below investment grade rated securities and unrated securities determined by the Adviser or sub-advisers to be of comparable quality. The Fund invests in different types of securities and asset classes to the extent permitted by applicable laws, regulations and orders. The Fund is non-diversified, which means that it may invest its assets in a smaller number of issuers than a diversified fund. The Funds portfolio may include investments in both domestic and foreign securities, including securities issued by companies or governments in emerging market countries. The relative attractiveness of particular currencies may influence the Advisers, or any sub-advisers, investment decisions 2 with respect to security selection. The Fund also may invest in a variety of derivatives, including among others, futures, options, swap contracts and other derivative instruments. In addition, the Fund may invest in private placements and exchange traded funds (ETFs). The Fund may engage in short-selling and other investment techniques. The Adviser employs sub-advisers selectively for some asset classes, or segments of specific asset classes, and allocates the Funds portfolio investments on an opportunistic basis intended to achieve attractive relative returns among asset classes and investments. T. Rowe Price International, Inc. (T. Rowe Price International), Franklin Advisers, Inc. (Franklin) and Shenkman Capital Management, Inc. (SCM) serve as investment sub-advisers to this Fund. The Adviser or sub-advisers may sell a portfolio security if, among other reasons, they determine that the issuers prospects have deteriorated or if they find an attractive security that they deem to have superior risk and return characteristics to a security held by the Fund. The Funds investment strategies potentially involve the use of instruments that may be volatile, speculative or otherwise risky. The Fund is not intended as an exclusive investment program for any investor and should be considered only as part of an overall diversified investment portfolio. Old Westbury Real Return Fund Investment Goal: The Funds goal is to seek real return over inflation. Principal Investment Strategies: The Fund intends to invest in a portfolio of instruments that the Adviser believes should benefit in environments of increasing inflation. Under normal circumstances, the Fund primarily invests its assets among the following instruments that, in the judgment of the Adviser, are affected directly or indirectly by the level of inflation: inflation-protected securities such as Treasury Inflation-Protected Securities (TIPS) and similar bonds issued by governments outside of the U.S., floating-rate bonds issued by various government and corporate entities, commodities, REITs, securities and derivatives linked to the price of other assets (such as commodities, stock indexes and real estate), and equity securities of domestic and foreign companies within the natural-resources and agricultural sectors and related industries. The Adviser attempts to manage the Funds real return (which equals total return less the estimated cost of inflation) by investing in instruments that the Adviser believes should perform better than other instruments during a period of time when inflation is rising. The Fund also attempts to hedge against inflationary pressures by investing in non-traditional instruments such as derivative instruments and commodities. The Fund is non-diversified, which means that it may concentrate its assets in a smaller number of issuers than a diversified fund. The Adviser may also engage in options and futures transactions. The Fund will seek to gain exposure to commodities, commodities-related instruments, derivatives and other investments by directly investing in those instruments or through investments in OWF Real Return Fund Ltd., a wholly-owned subsidiary of the Fund organized under the laws of the Cayman Islands (the Subsidiary). The Subsidiary is advised by the Adviser and has the same investment goal as the Fund. The Subsidiary pursues its investment goal by investing in commodities, commodities-related instruments, derivatives and other investments. The Subsidiary (unlike the Fund) may invest without limitation in these instruments. However, the Subsidiary is otherwise subject to the same fundamental, non-fundamental and certain other investment restrictions as the Fund. The portion of the Funds or Subsidiarys assets exposed to any particular commodity, derivative or other investment will vary based on market conditions, but from time to time some exposure could be substantial. To the extent of the Funds investment in the Subsidiary, it will be subject to the risks associated with the commodities, derivatives and other instruments in which the Subsidiary invests, which are discussed elsewhere in the Prospectus. The Adviser may sell a portfolio security if, among other reasons, it determines that the issuers prospects have deteriorated or if it finds an attractive security that it deems to have superior risk and return characteristics to a security held by the Fund. The Funds investment strategies potentially involves the use of instruments that may be volatile, speculative or otherwise risky. The Fund is not intended as an exclusive investment program for any investor and should be considered only as part of an overall diversified investment portfolio. 3 Old Westbury Fixed Income Fund Investment Goal: The Funds goal is to seek total return (consisting of current income and capital appreciation). Principal Investment Strategies: The Fund invests primarily in a diversified portfolio of investment-grade bonds and notes. The Fund invests at least 80% of its net assets, plus borrowings for investment purposes, in fixed income securities including corporate, asset-backed, mortgage-backed, and U.S. government securities. The Fund will provide notice to shareholders at least 60 days prior to any change to this policy. The Adviser attempts to manage the Funds total return (which includes both changes in principal value of the Funds securities and income earned) by lengthening or shortening the average maturity of the Funds securities according to whether the Adviser expects market interest rates to increase or decline. The Fund may also engage in futures and options transactions. The Adviser may sell a portfolio security if, among other reasons, it determines that the issuers prospects have deteriorated or if it finds an attractive security that it deems to have superior risk and return characteristics to a security held by the Fund. Old Westbury Municipal Bond Fund Investment Goal: The Funds goal is to provide dividend income that is exempt from regular federal income tax. Principal Investment Strategies: The Fund invests primarily in a diversified portfolio of investment-grade municipal securities, which includes tax-free debt securities of states, territories, and possessions of the U.S. and political subdivisions and taxing authorities of these entities. At least 80% of the Funds income from investments in municipal securities will be exempt from regular federal income tax. This policy is fundamental and may not be changed without shareholder approval. Interest from the Funds investments may be subject to the federal alternative minimum tax. The Fund invests, as a non-fundamental policy, at least 80% of its net assets, plus borrowings for investment purposes, in municipal bonds. The Fund will provide notice to shareholders at least 60 days prior to any change to this non-fundamental policy. The Adviser may sell a portfolio security if, among other reasons, it determines that the issuers prospects have deteriorated or if it finds an attractive security that it deems to have superior risk and return characteristics to a security held by the Fund. Principal Risks of Investing in the Funds Set forth below are the principal risks specific to an investment in a particular Fund or Funds. This section also provides additional information regarding the principal investment strategies of the Funds. In addition to these principal risks and strategies, the Funds Statement of Additional Information (SAI) includes further information about the Funds, their investments and related risks. All Funds are subject to the risk that a Funds share price may decline and an investor could lose money. Therefore, it is possible to lose money by investing in any of the Funds. Also, there is no assurance that a Fund will achieve its investment goal. The shares offered by this Prospectus are not deposits or obligations of any bank, are not endorsed or guaranteed by any bank and are not insured or guaranteed by the U.S. Government, the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. 4 U.SLarge CapFund Non-U.S.Large CapFund GlobalSmall & MidCapFund GlobalOpportunitiesFund RealReturnFund FixedIncomeFund MunicipalBondFund Investment Strategy Risk ü ü ü ü ü ü ü Equity Securities Risk ü ü ü ü ü Smaller Company Securities Risk ü ü ü Foreign Securities Risk ü ü ü ü Emerging Market Securities Risk ü ü ü ü ETF Risk ü ü ü ü ü ü ü REIT Risk ü ü ü Fixed Income Securities Risk ü ü ü ü ü U.S. Government Obligations Risk ü ü ü ü ü ü Inflation-Protected Securities Risk ü Mortgage-Backed and Asset-Backed Securities Risk ü ü Municipal Securities Risk ü Convertible Securities Risk ü ü Below Investment Grade Securities Risk ü Derivatives Risk ü ü ü ü ü ü Futures and Options Risk ü ü ü ü ü ü Structured Notes Risk ü ü Commodities Risk ü ü Currency Risk ü ü ü ü Restricted Securities Risk ü ü Non-Diversified Mutual Fund Risk ü ü Certain Tax Risk ü ü Short Sales Risk ü Subsidiary Risk ü Loan Participations and Assignments ü Investment Strategy Risk The Adviser and sub-advisers use the Funds principal investment strategies and other investment strategies to seek to achieve the Funds investment goals. Investment decisions made by the Adviser or sub-advisers in using these strategies may not produce the returns expected by the Adviser or sub-advisers, may cause a Funds shares to lose value or may cause a Fund to underperform other funds with a similar investment goal. There can be no assurance that the investment goal of the Subsidiary will be achieved. Equity Securities Risk Equity risk is the risk that the securities held by a Fund will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate or factors relating to specific companies in which the Fund invests. For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by a Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by a Fund. In addition, common stock of an issuer in a Funds portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a 5 decline in its financial condition. Common equity securities in which a Fund may invest are structurally subordinated to preferred stocks, bonds and other debt instruments in a companys capital structure, in terms of priority to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. In addition, while broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. Recently, the financial markets have experienced a period of extreme stress which has resulted in unusual and extreme volatility in the equity markets and in the prices of individual stocks. In some cases, the prices of stocks of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company. These market conditions add significantly to the risk of short term volatility of a Fund. Smaller Company Securities Risk Securities of small or medium capitalization companies (smaller companies) can, in certain circumstances, have a higher potential for gains than securities of large-capitalization companies, but also may have more risk. For example, smaller companies may be more vulnerable to market downturns and adverse business or economic events than larger, more established companies because they may have more limited financial resources and business operations. These companies are also more likely than larger companies to have more limited product lines and operating histories and to depend on smaller management teams. Their securities may trade less frequently and in smaller volumes and may be less liquid and fluctuate more sharply in value than securities of larger companies. In addition, some smaller companies may not be widely followed by the investment community, which can lower the demand for their stocks. Therefore, you should expect Fund investments in small and medium capitalization companies to be more volatile than funds that invest exclusively in large capitalization companies. Foreign Securities Risk Foreign securities pose additional risks over U.S.-based securities for a number of reasons. A Fund may invest in foreign securities either directly or through ADRs and similar investments. Investments in foreign securities may adversely affect the value of an investment in a Fund. Foreign economic, governmental, and political systems may be less favorable than those of the U.S. Foreign governments may exercise greater control over their economies, industries, and citizens rights. Specific risk factors related to foreign securities include: inflation, structure and regulation of financial markets, liquidity and volatility of investments, currency exchange rates and regulations and accounting standards. Foreign companies may also be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing their earnings potential, and amounts realized on foreign securities may be subject to high levels of foreign taxation and withholding. In addition, a Fund may incur higher costs and expenses when making foreign investments, which will affect the Funds total return. Foreign securities may be denominated in foreign currencies. Therefore, the value of the Funds assets and income in U.S. dollars may be affected by changes in exchange rates and regulations, since exchange rates for foreign currencies change daily. The combination of currency risk and market risk tends to make securities traded in foreign markets more volatile than securities traded exclusively in the U.S. Although the Fund values its assets daily in U.S. dollars, it will not convert its holdings of foreign currencies to U.S. dollars daily. Therefore, the Fund may be exposed to currency risks over an extended period of time. Emerging Market Securities Risk A Fund may invest in developing or emerging market securities. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets because there is greater uncertainty in less established markets and economies. These risks include political, social or economic systems, smaller securities markets, lower trading volume, and substantial rates of inflation. To the extent a Fund is invested in emerging market securities it will be subject to higher risk than those investing in securities of developed market countries. 6 ETF Risk ETFs are subject to many of the same risks associated with individual stocks. ETFs are subject to market risk where the market as a whole, or the specific sector in which an ETF invests, may decline. ETFs that invest in volatile stock sectors, such as foreign issuers, smaller companies, or technology, are subject to the additional risks to which those sectors are subject. ETFs may trade at a discount to the aggregate value of the underlying securities. The underlying securities in an ETF may not follow the price movements of an entire industry or sector in which the ETF invests. Trading in an ETF may be halted if the trading in one or more of the ETFs underlying securities is halted. Although expense ratios for ETFs are generally low, frequent trading of ETFs by a Fund can generate brokerage expenses. ETFs that seek to replicate a particular benchmark index are subject to tracking risk, which is the risk that an ETF will not be able to replicate exactly the performance of the index it tracks. REIT Risk Investments in REITs are subject to varying degrees of risk generally incident to the ownership of real property as well as to additional risks, such as poor performance by the manager of the REIT, adverse changes to the tax laws or failure by the REIT to qualify for tax-free pass-through of income under the Internal Revenue Code of 1986, as amended (the Code). Additionally, REIT investments typically generate a substantial amount of distributions that are taxable to shareholders at ordinary income tax rates. Furthermore, some REITs have limited diversification because they invest in a limited number of properties, a narrow geographic area, or a single type of property. Also, the organizational documents of a REIT may contain provisions that make changes in control of the REIT difficult and time-consuming. Fixed Income Securities Risk Prices of fixed-rate debt securities generally move in the opposite direction of interest rates. The interest payments on fixed-rate debt securities do not change when interest rates change. Therefore, since the price of these securities can be expected to decrease when interest rates increase, the value of investments in a Fund may go down. In addition, fixed income securities are subject to income risk, which is the chance that a Funds income will decline because of falling interest rates. Fixed income securities also may be subject to maturity risks. Longer-term debt securities will experience greater price volatility than debt securities with shorter maturities. You can expect the net asset value of a Fund to fluctuate accordingly. Fixed income securities also have credit risks. The credit quality of a debt security is based upon the issuers ability to repay the security. If payments on a debt security are not made when due, that may cause the net asset value of a Fund holding the security to go down. Fixed income securities also may be subject to call risk. If interest rates decline, an issuer may repay (or call) a debt security held by a Fund prior to its maturity. If this occurs, the Adviser or sub-advisers may have to reinvest the proceeds in debt securities paying lower interest rates. If this happens, the Fund may have a lower yield. U.S. Government Obligations Risk U.S. Government securities are obligations of and, in certain cases, guaranteed by, the U.S. Government, its agencies or instrumentalities. The U.S. Government does not guarantee the net asset value of a Funds shares. Some U.S. Government securities, such as Treasury bills, notes and bonds, and securities guaranteed by the Government National Mortgage Association (GNMA), are supported by the full faith and credit of the U.S. Government; others, such as securities issued by the Federal Home Loan Mortgage Corporation (FHLMC), the Federal National Mortgage Association (FNMA) and the Federal Home Loan Banks are neither insured nor guaranteed by the U.S. Government. These securities may be supported by the ability to borrow from the U.S. Treasury or by the credit of the issuing agency, authority, instrumentality or enterprise and, as a result, are subject to greater credit risk than securities issued or guaranteed by the U.S. Government. As of September 7, 2008, the Federal Housing Finance Agency (FHFA) has been appointed to be the conservator of the FHLMC and the FNMA for an indefinite period. As conservator, the FHFA will control and oversee the entities until the FHFA deems them financially sound and solvent. During the conservatorship, each entitys obligations are expected to be paid in the normal course of business. Although no express guarantee exists for the debt or 7 mortgage-backed securities issued by FHLMC and FNMA, the U.S. Department of Treasury, through a secured lending credit facility and a Senior Preferred Stock Purchase Agreement, has attempted to enhance the ability of these entities to meet their obligations. Inflation-Protected Securities Risk Inflation-protected securities are structured to provide protection against the negative effects of inflation. Inflation is a general rise in the prices of goods and services which can erode an investors purchasing power. Unlike traditional debt securities whose return is based on the payment of interest on a fixed principal amount, the principal value of inflation-protected debt securities is periodically adjusted according to the rate of inflation and as a result, interest payments will vary. For example, if the index measuring the rate of inflation falls, the principal value of an inflation-protected debt security will fall and the amount of interest payable on such security will consequently be reduced. Conversely, if the index measuring the rate of inflation rises, the principal value on such securities will rise and the amount of interest payable will also increase. The value of inflation-protected debt securities is expected to change in response to changes in real interest rates. Generally, the value of an inflation-protected debt security will fall when real interest rates rise and inversely, rise when real interest rates fall. Mortgage-Backed and Asset-Backed Securities Risk Mortgage- and asset-backed securities represent interests in pools of mortgages or other assets, including consumer loans or receivables held in trust. Rising interest rates tend to extend the duration of these securities, making them more sensitive to changes in interest rates. As a result, in a period of rising interest rates, these securities may exhibit additional volatility. This is known as extension risk. In addition, these securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their debts sooner than expected. This can reduce the returns of a Fund because the Fund will have to reinvest that money at the lower prevailing interest rates. This is known as contraction risk. These securities also are subject to risk of default on the underlying mortgage or assets, particularly during periods of economic downturn. The residential mortgage market in the U.S. recently has experienced difficulties that may adversely affect the performance and market value of certain of the Funds mortgage-related investments. Delinquencies and losses on residential mortgage loans (especially sub-prime and second-lien mortgage loans) generally have increased recently and may continue to increase, and a decline in or flattening of housing values (as has recently been experienced and may continue to be experienced in many housing markets) may exacerbate such delinquencies and losses. Also, a number of residential mortgage loan originators have recently experienced serious financial difficulties or bankruptcy. Owing largely to the foregoing, reduced investor demand for mortgage loans and mortgage-related securities and increased investor yield requirements have caused limited liquidity in the secondary market for mortgage-related securities, which can adversely affect the market value of mortgage-related securities. It is possible that such limited liquidity in such secondary markets could continue or worsen. Asset-backed securities may have a higher level of default and recovery risk than mortgage-backed securities. Municipal Securities Risk An investment in the Municipal Bond Fund will be affected by municipal securities risk. Local political and economic factors may adversely affect the value and liquidity of municipal securities held by a Fund. The value of municipal securities also may be affected more by supply and demand factors or the creditworthiness of the issuer than by market interest rates. Repayment of municipal securities depends on the ability of the issuer or project backing such securities to generate taxes or revenues. Any failure of municipal securities invested in by a Fund to meet certain applicable legal requirements, or any proposed or actual changes in federal or state tax law, could cause Fund distributions attributable to interest on such securities to be taxable. Convertible Securities Risk Convertible securities include bonds, debentures, notes, preferred stocks, warrants, rights or other securities that may be converted or exchanged (by the holder or by the issuer) into shares of the underlying common stock (or cash or securities of equivalent value) at a stated exchange ratio or predetermined price (the 8 conversion price). As such, convertible securities combine the investment characteristics of debt securities and equity securities but typically retain the investment characteristics of debt securities until they have been converted. Certain convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid and, therefore, may be more difficult to resell in a timely fashion or for a fair price, which could result in investment losses. Certain convertible securities may have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities (of the same or a different issuer) at a specified date and a specified exchange ratio. In addition, convertible securities may be convertible at the option of the issuer, which may require a holder to convert the security into the underlying common stock, even at times when the value of the underlying common stock or other equity security has declined substantially. Below Investment Grade Securities Risk Below investment grade securities are those securities rated lower than BBB by Standard & Poors Ratings Group or Baa by Moodys Investors Service, Inc., comparably rated by another nationally recognized statistical rating organization or not rated by any rating agency but determined by the Adviser or sub-advisers to be of comparable quality. Although lower-rated and unrated securities tend to offer higher yields than higher-rated securities with the same maturities, such securities are regarded as speculative with respect to an issuers continuing ability to meet principal and interest payments. The issuers of debt obligations having speculative characteristics may experience difficulty in paying principal and interest when due in the event of a downturn in the economy or unanticipated corporate developments. The market prices of such securities may become increasingly volatile in periods of economic uncertainty. Moreover, adverse publicity or the perceptions of investors over which the Adviser or sub-advisers have no control may decrease the market price and liquidity of such investments. In addition, the market for unrated securities may not be as liquid as the market for rated securities, which may result in depressed prices for a Fund in the disposal of such unrated securities. Derivatives Risk Derivatives are financial instruments that have a value which depends upon, or is derived from, the value of something else, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies. Gains or losses involving derivative instruments may be substantial, because a relatively small price movement in the underlying security, instrument, currency or index may result in a substantial gain or loss for a Fund. Derivative instruments in which a Fund invests will typically increase the Funds exposure to the principal risks to which it is otherwise exposed, and may expose the Fund to additional risks, including counterparty credit risk, leverage risk, hedging risk, correlation risk and liquidity risk. Counterparty credit risk is the risk that a counterparty to the derivative instrument becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties, and the Fund may obtain no recovery of its investment or may only obtain a limited recovery, and any recovery may be delayed. Hedging risk is the risk that derivative instruments used to hedge against an opposite position, may offset losses, but they may also offset gains. Correlation risk is related to hedging risk and is the risk that there may be an incomplete correlation between the hedge and the opposite position, which may result in increased or unanticipated losses. Liquidity risk is the risk that the derivative instrument may be difficult or impossible to sell or terminate, which may cause a Fund to be in a position to do something the Adviser or sub-advisers would not otherwise choose, including, accepting a lower price for the derivative instrument, selling other investments or foregoing another, more appealing investment opportunity. Leverage risk is the risk that losses from the derivative instrument may be greater than the amount invested in the derivative instrument. Certain derivatives have the potential for unlimited losses, regardless of the size of the initial investment. Futures and Options Risk A Fund may use financial and stock index futures and options to increase its income or to protect against adverse changes to the value of portfolio securities due to anticipated changes in interest rates or market conditions. A Fund may also use such investments as a broad based investment in the stock market. Similarly, a Fund may also use foreign currency futures and options to protect against adverse changes to the value of 9 portfolio securities due to anticipated changes in foreign currency rates or to obtain exposure to the foreign currency markets. The successful use of futures, options and other derivative instruments is based on the Advisers or the sub-advisers ability to correctly anticipate market movements. When the direction of the prices of a Funds securities does not correlate with the changes in the value of these transactions, or when the trading market for derivatives becomes illiquid, the Fund could lose money. Structured Notes Risk Structured notes are derivative debt securities where the principal and/or interest is determined by reference to the performance of a benchmark asset, market or interest rate, such as selected securities, an index of securities or specified interest rates, or the differential performance of two assets or markets, such as indices reflecting bonds. Structured instruments may be issued by corporations, including banks, as well as by governmental agencies. Investing in structured notes is subject to certain risks, including credit risk and the normal risks of price changes in response to changes in interest rates. Because structured notes typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Further, in the case of certain structured notes, a decline or increase in the value of the underlying instruments may cause the interest rate to be reduced to zero, and any further declines or increases in the underlying instruments may then reduce the principal amount payable on maturity. The percentage by which the value of the structured note decreases may be far greater than the percentage by which the value of the underlying instruments decreases. These securities may be less liquid than other types of securities, and may be more volatile than their underlying instruments. In addition, structured notes typically are sold in private placement transactions and may have a limited trading market. Commodities Risk A Fund may invest in commodities and commodity-linked derivatives. Commodities may subject the Fund to greater volatility than investments in traditional securities. The value of commodities may be affected by, among other things, changes in overall market movements, commodity index volatility, changes in interest rates, or factors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, tariffs and international economic, political and regulatory developments. Currency Risk Securities denominated in different currencies are subject to the risk that, for example, if the value of a foreign currency were to decline against the U.S. dollar, such decline would reduce the U.S. dollar value of any securities held by a Fund denominated in that currency. Exchange rates for currencies fluctuate daily. The combination of currency risk and market risk tends to make securities traded in foreign markets more volatile than securities traded exclusively in the U.S. The Adviser and sub-advisers attempt to manage currency risk by limiting the amount a Fund invests in securities denominated in a particular currency. However, diversification will not protect a Fund against a general increase in the value of the U.S. dollar relative to other currencies. Restricted Securities Risk Investing in privately placed and other restricted securities is subject to certain risks. Private placements typically are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such securities, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, a Fund could find it more difficult to sell such securities when it may be advisable to do so or it may be able to sell such securities only at prices lower than if such securities were more widely held. At times, it also may be more difficult to determine the fair value of such securities for purposes of computing a Funds net asset value due to the absence of a trading market. 10 Non-Diversified Mutual Fund Risk The Global Opportunities Fund and Real Return Fund are non-diversified mutual funds, which generally mean that they may invest a greater percentage of their total assets in the securities of fewer issuers than a diversified fund. This increases the risk that a change in the value of any one investment held by one of those Funds could affect the overall value of the Fund more than it would affect that of a diversified fund holding a greater number of investments. Accordingly, those Funds value will likely be more volatile than the value of more diversified funds. Certain Tax Risk The tax treatment and characterization of the Global Opportunities and Real Return Funds distributions may vary significantly from time to time because of the varied nature of each Funds investments. Other general tax considerations and risks apply to the Global Opportunities and Real Return Funds as well as other Funds. In addition, certain Fund investments may generate a substantial amount of distributions that are taxable to shareholders at ordinary income tax rates. The ultimate tax characterization of a Funds distributions made in a calendar year may not finally be determined until after the end of that calendar year. While a portion of a Funds income distributions may qualify as tax-advantaged dividends, enabling certain investors who meet holding period and other requirements to receive the benefit of favorable tax treatment, there can be no assurance as to the percentage of a Funds income distributions that will qualify as tax-advantaged dividends. In addition, the portion, if any, of a Funds distributions that qualifies for favorable tax treatment may be affected by Internal Revenue Service (IRS) interpretations of the Code and future changes in tax laws and regulations. The Subsidiary will be treated as a controlled foreign corporation and the Real Return Fund will be treated as a U.S. shareholder of the Subsidiary for U.S. federal income tax purposes. As a result, the Real Return Fund will be required to currently include in gross income for U.S. federal income tax purposes all of the Subsidiarys subpart F income, whether or not such income is distributed by the Subsidiary. It is expected that all of the Subsidiarys income will be subpart F income. The Real Return Funds recognition of the Subsidiarys subpart F income will increase the Funds tax basis in the Subsidiarys stock. Distributions by the Subsidiary to the Real Return Fund will be tax-free, to the extent of its previously undistributed subpart F income, and will correspondingly reduce the Funds tax basis in the Subsidiarys stock. Subpart F income is generally treated as ordinary income, regardless of the character of the Subsidiarys underlying income. If a net loss is realized by the Subsidiary, such loss is not generally available to offset the income earned by the Real Return Fund. Short Sales Risk A short sale involves the sale by a Fund of a security that it does not own with the hope of purchasing the same security at a later date at a lower price. A Fund also may enter into a short derivative position through a futures contract or swap agreement. If the price of the security or derivative has increased during this time, then the Fund will incur a loss equal to the increase in price from the time that the short sale was entered into plus any premiums and interest paid to the third party. Therefore, short sales involve the risk that losses may be exaggerated, potentially losing more money than the actual cost of the investment. Also, there is the risk that the third party to the short sale may fail to honor its contract terms, causing a loss to the Fund. Subsidiary Risk Because the Real Return Fund will invest a portion of its assets in the Subsidiary, which may hold commodities, commodities-related instruments, derivatives and other investments described in this Prospectus, the Real Return Fund will be indirectly exposed to the risks associated with the Subsidiarys investments. With respect to its investments, the Subsidiary will generally be subject to the same fundamental, non-fundamental and certain other investment restrictions as the Real Return Fund; however, the Subsidiary (unlike the Real Return Fund) may invest without limitation in commodities, commodities-related instruments, derivatives and other investments. In addition, the Subsidiary (like the Real Return Fund) will limit its investment in illiquid assets to 15% of its net assets. In this regard, the Real Return Funds investment in the Subsidiary is considered 11 liquid. The Real Return Fund and the Subsidiary may test for compliance with certain investment restrictions on a consolidated basis. There can be no assurance that the investment goal of the Subsidiary will be achieved. The Subsidiary is not registered under the Investment Company Act of 1940, as amended (the 1940 Act), and, accordingly, is not subject to all provisions of the 1940 Act, including investor protection sections. By investing in the Subsidiary the Real Return Fund will gain exposure to commodities and commodity- linked instruments within the limits of Subchapter M of the Code. Subchapter M requires, among other things, that a fund derive at least 90% of gross income from dividends, interest, and gains from the sale of securities (typically referred to as qualifying income). The IRS has issued a private letter ruling to the Real Return Fund confirming that Subpart F income derived from its investment in the Subsidiary, which invests in commodities and commodity-linked instruments, will constitute qualifying income under Subchapter M of the Code. However, the status of the Real Return Fund as a regulated investment company might be jeopardized if the IRS subsequently concluded that income from the Funds investment in the Subsidiary does not constitute qualifying income to the Fund. Furthermore, changes in the laws of the U.S. and/or the Cayman Islands could result in the inability of the Fund and/or the Subsidiary to operate as expected and could adversely affect the Fund. Loan Participations and Assignments A Fund may invest in fixed or floating rate loans to U.S. companies, foreign entities, and U.S. subsidiaries of foreign entities made by one or more financial institutions. A Fund may invest in loans that are investment grade, below investment grade (junk), or not rated by any national recognized statistical rating organization. Loans that are rated lower than investment grade entail default and other risks greater than those associated with higher-rated loans. When purchasing loan participations, a Fund assumes the credit risk associated with the corporate borrower and may assume the credit risk associated with an interposed bank or other financial intermediary. Investments in loans through a direct assignment of the financial institutions interests with respect to the loan may involve additional risks to the Fund, including for instance, the rights and obligations acquired by the Fund as purchaser of an assignment may differ from, and be more limited than, those held by the assigning lender, or the Fund bearing the costs and liabilities associated with owning and disposing of the collateral upon a foreclosure of a loan. Moreover, the loans in which a Fund may invest may not be readily marketable and may be subject to restrictions on resale. Performance Information The following pages include performance bar charts and total return information for each Fund. 12 Performance Bar Chart and Total ReturnU.S. Large Cap Fund The bar chart and table shown below provide some indication of the risks of investing in the Old Westbury U.S. Large Cap Fund by showing changes in its performance from year to year and by comparing the Funds performance to a broad-based securities index. The Standard & Poors (S&P) 500 Index is an unmanaged index that measures the performance of domestic stocks in all major industries. You cannot invest directly in an index. While past performance (before and after taxes) does not necessarily predict future performance, this information provides you with historical performance information so that you can analyze whether the Funds investment risks are balanced by its potential returns. Fund performance reflects fee waivers and/or expense reimbursements and reinvestment of distributions, if any. Without waivers/reimbursements, performance would be lower. Prior to October 2, 2008, the Fund was named the Large Cap Equity Fund and operated under a different investment strategy. Prior to February 16, 2004, the Fund was named the Core Equities Fund and operated under a different investment strategy. The performance information shown below largely represents the Funds prior investment strategies and may not be representative of performance the Fund will achieve under its current investment strategy. ¢ Old Westbury U.S. Large Cap Fund (for calendar years ended December 31st) During the periods shown in the bar chart, the highest return for a quarter was 24.54% (quarter ended 12/31/99) and the lowest return for a quarter was (26.05)% (quarter ended 12/31/08). Average Annual Total Returns(for the periods ended 12/31/08) OneYear FiveYears TenYears Fund Return Before Taxes (37.69)% (3.62)% (2.32)% Fund Return After Taxes on Distributions 1 (37.93)% (3.82)% (2.42)% Fund Return After Taxes on Distributions and Sale of Shares 1 (23.96)% (2.92)% (1.87)% S&P 500 Index (reflects no deduction for expenses or taxes) (36.99)% (2.19)% (1.38)% 1 After-tax returns are calculated using the historical highest individual federal marginal income tax rate, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to tax-exempt investors or those who hold Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts. 13 Performance Bar Chart and Total ReturnNon-U.S. Large Cap Fund The bar chart and table shown below provide some indication of the risks of investing in the Old Westbury Non-U.S. Large Cap Fund by showing changes in its performance from year to year and by comparing the Funds performance to a broad-based securities index. The Morgan Stanley Capital International: Europe, Australia, and Far East (MSCI EAFE) Index is an unmanaged index generally representative of the performance of international stock markets. You cannot invest directly in an index. While past performance (before and after taxes) does not necessarily predict future performance, this information provides you with historical performance information so that you can analyze whether the Funds investment risks are balanced by its potential returns. Fund performance reflects fee waivers and/or expense reimbursements and reinvestment of distributions, if any. Without waivers/reimbursements, performance would be lower. Prior to July 28, 2008, the Fund was named the International Fund and operated under a different investment strategy. The performance through July 28, 2008 represents performance of the Funds prior strategy to invest in a diversified portfolio of foreign companies located outside of the U.S., at least 85% of which are listed on recognized foreign securities exchanges. The performance information shown below may not be representative of performance the Fund will achieve under its current investment strategy. ¢ Old Westbury Non-U.S. Large Cap Fund (for calendar years ended December 31st) During the periods shown in the bar chart, the highest return for a quarter was 17.39% (quarter ended 06/30/03) and the lowest return for a quarter was (18.48)% (quarter ended 09/30/02). Average Annual Total Returns(for the periods ended 12/31/08) OneYear FiveYears TenYears Fund Return Before Taxes (34.20)% 1.30% 0.78% Fund Return After Taxes on Distributions 1 (34.33)% 0.77% 0.25% Fund Return After Taxes on Distributions and Sale of Shares 1 (21.79)% 1.50% 0.74% MSCI EAFE Index (net dividends) (reflects no deduction for expenses or taxes) (43.38)% 1.66% 0.80% 1 After-tax returns are calculated using the historical highest individual federal marginal income tax rate, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to tax-exempt investors or those who hold Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts. 14 Performance Bar Chart and Total ReturnGlobal Small & Mid Cap Fund The bar chart and table shown below provide some indication of the risks of investing in the Old Westbury Global Small & Mid Cap Fund by showing changes in its performance from year to year and by comparing the Funds performance to a broad-based securities index. The Morgan Stanley Capital International (MSCI) World Small Cap Index is an unmanaged index representing the small cap segment in 23 of the worlds developed equity markets. You cannot invest directly in an index. While past performance (before and after taxes) does not necessarily predict future performance, this information provides you with historical performance information so that you can analyze whether the Funds investment risks are balanced by its potential returns. Fund performance reflects fee waivers and/or expense reimbursements and reinvestment of distributions, if any. Without waivers/reimbursements, performance would be lower. Prior to October 2, 2008, the Fund was named the Global Small Cap Fund and operated under a different investment strategy. The performance through October 2, 2008 represents performance of the Funds prior strategy to invest at least 80% of its net assets plus any borrowings for investment purposes in securities of small-capitalization companies. The performance information shown below may not be representative of performance the Fund will achieve under its current investment strategy. ¢ Old Westbury Global Small & Mid Cap Fund (for calendar years ended December 31st) During the periods shown in the bar chart, the highest return for a quarter was 11.40% (quarter ended 03/31/06) and the lowest return for a quarter was (11.55)% (quarter ended 12/31/08). Average Annual Total Returns(for the periods ended 12/31/08) OneYear SinceInception* Fund Return Before Taxes (24.40)% 2.86% Fund Return After Taxes on Distributions 1 (24.57)% 2.28% Fund Return After Taxes on Distributions and Sale of Shares 1 (15.57)% 2.53% MSCI World Small Cap Index (reflects no deduction for expenses or taxes) (41.88)% (4.93)% *Inception date for the Fund is 4/7/05. MSCI World Small Cap Index since inception return from 4/30/05. 1 After-tax returns are calculated using the historical highest individual federal marginal income tax rate, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to tax-exempt investors or those who hold Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts. 15 Performance Bar Chart and Total ReturnGlobal Opportunities Fund The bar chart and table shown below provide some indication of the risks of investing in the Old Westbury Global Opportunities Fund by showing changes in its performance from year to year and by comparing the Funds performance to a broad-based securities index. The S&P Global LargeMidCap Index is an unmanaged, capitalization weighted index which includes companies in the top 85% of the S&P Global Broad Market Index (BMI), by capitalization. The S&P Global BMI index is a comprehensive, rules-based index designed to measure global stock market performance and covers all publicly listed equities with float-adjusted market values of US$100 million or more annual dollar value traded of at least US$50 million in all included countries. You cannot invest directly in an index. While past performance (before and after taxes) does not necessarily predict future performance, this information provides you with historical performance information so that you can analyze whether the Funds investment risks are balanced by its potential returns. Fund performance reflects fee waivers and/or expense reimbursements and reinvestment of distributions, if any. Without waivers/reimbursements, performance would be lower. ¢ Old Westbury Global Opportunities Fund (for calendar years ended December 31st) During the period shown in the bar chart, the highest return for a quarter was (1.95)% (quarter ended 06/30/08) and the lowest return for a quarter was (15.12)% (quarter ended 12/31/08). Average Annual Total Returns(for the periods ended 12/31/08) OneYear SinceInception* Fund Return Before Taxes (34.03)% (32.06)% Fund Return After Taxes on Distributions 1 (35.89)% (33.88)% Fund Return After Taxes on Distributions and Sale of Shares 1 (22.02)% (28.16)% S&P Global LargeMidCap Index (reflects no deduction for expenses or taxes) (41.73)% (39.88)% *Inception date of 11/28/07. S&P Global LargeMidCap Index since inception return from 11/30/2007. 1 After-tax returns are calculated using the historical highest individual federal marginal income tax rate, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to tax-exempt investors or those who hold Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts. 16 Performance Bar Chart and Total ReturnReal Return Fund The bar chart and table shown below provide some indication of the risks of investing in the Old Westbury Real Return Fund by showing changes in its performance from year to year and by comparing the Funds performance to a broad-based securities index. The Barclays (formerly Lehman Brothers) U.S. TIPS (Treasury Inflation-Protected Securities) Index tracks the performance of inflation-protected securities issued by the U.S. Treasury with at least one year to maturity and $200 million in par amount outstanding. You cannot invest directly in an index. While past performance (before and after taxes) does not necessarily predict future performance, this information provides you with historical performance information so that you can analyze whether the Funds investment risks are balanced by its potential returns. Fund performance reflects fee waivers and/or expense reimbursements and reinvestment of distributions, if any. Without waivers/reimbursements, performance would be lower. ¢ Old Westbury Real Return Fund (for calendar years ended December 31st) During the periods shown in the bar chart, the highest return for a quarter was 15.08% (quarter ended 06/30/08) and the lowest return for a quarter was (28.95)% (quarter ended 12/31/08). Average Annual Total Returns(for the periods ended 12/31/08) OneYear SinceInception* Fund Return Before Taxes (36.94)% (0.27)% Fund Return After Taxes on Distributions 1 (37.67)% (1.50)% Fund Return After Taxes on Distributions and Sale of Shares 1 (23.32)% (0.21)% Barclays U.S. TIPS Index (reflects no deduction for expenses or taxes) (2.35)% 2.84% *Inception date of 4/30/05. 1 After-tax returns are calculated using the historical highest individual federal marginal income tax rate, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to tax-exempt investors or those who hold Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts. 17 Performance Bar Chart and Total ReturnFixed Income Fund The bar chart and table shown below provide some indication of the risks of investing in the Old Westbury Fixed Income Fund by showing changes in its performance from year to year and by comparing the Funds performance to a broad-based securities index. The Barclays (formerly Lehman Brothers) Government/Credit Total Index is an unmanaged index composed of all bonds that are investment grade. You cannot invest directly in an index. While past performance (before and after taxes) does not necessarily predict future performance, this information provides you with historical performance information so that you can analyze whether the Funds investment risks are balanced by its potential returns. Fund performance reflects fee waivers and/or expense reimbursements and reinvestment of distributions, if any. Without waivers/reimbursements, performance would be lower. ¢ Old Westbury Fixed Income Fund (for calendar years ended December 31st) During the periods shown in the bar chart, the highest return for a quarter was 7.61% (quarter ended 12/31/08) and the lowest return for a quarter was (1.99)% (quarter ended 06/30/08). Average Annual Total Returns(for the periods ended 12/31/08) OneYear FiveYears TenYears Fund Return Before Taxes 11.19% 5.44% 5.41% Fund Return After Taxes on Distributions 1 9.50% 4.00% 3.80% Fund Return After Taxes on Distributions and Sale of Shares 1 7.40% 3.81% 3.66% Barclays Government/Credit Total Index (reflects no deduction for expenses or taxes) 5.70% 4.64% 5.64% 1 After-tax returns are calculated using the historical highest individual federal marginal income tax rate, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to tax-exempt investors or those who hold Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts. 18 Performance Bar Chart and Total ReturnMunicipal Bond Fund The bar chart and table shown below provide some indication of the risks of investing in the Old Westbury Municipal Bond Fund by showing changes in its performance from year to year and by comparing the Fund to a broad-based securities index. The Barclays (formerly Lehman Brothers) Municipal Bond Index is an unmanaged index generally representative of performance of the tax-exempt bond market. You cannot invest directly in an index. While past performance (before and after taxes) does not necessarily predict future performance, this information provides you with historical performance information so that you can analyze whether the Funds investment risks are balanced by its potential returns. Fund performance shown below reflects fee waivers and/or expense reimbursements and reinvestment of distributions, if any. Without waivers/reimbursements, performance would have been lower. ¢ Old Westbury Municipal Bond Fund (for calendar years ended December 31st) During the periods shown in the bar chart, the highest return for a quarter was 5.35% (quarter ended 09/30/02) and the lowest return for a quarter was (2.65)% (quarter ended 06/30/04). Average Annual Total Returns(for the periods ended 12/31/08) OneYear FiveYears TenYears Fund Return Before Taxes 2.59% 2.90% 4.25% Fund Return After Taxes on Distributions 1 2.57% 2.84% 4.11% Fund Return After Taxes on Distributions and Sale of Shares 1 2.76% 2.88% 4.04% Barclays Municipal Bond Index (reflects no deduction for expenses or taxes) (2.47)% 2.71% 4.26% 1 After-tax returns are calculated using the historical highest individual federal marginal income tax rate, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to tax-exempt investors or those who hold Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts. 19 SUMMARY OF FUND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of a Fund. U.S.Large CapFund Non-U.S.Large CapFund GlobalSmall &Mid CapFund GlobalOpportunitiesFund RealReturnFund FixedIncomeFund MunicipalBondFund Shareholder Fees(Fees Paid Directly From Your Investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None None None None None None Annual Fund Operating Expenses(Expenses That Are Deducted From Fund Assets) Management Fee 0.70 % 0.74 % 0.85 % 1.09 % 0.85 % 0.45 % 0.45 % Other Expenses 0.33 % 0.37 % 0.27 % 0.27 % 0.23 % 0.37 % 0.36 % Interest Expense 0.0 % 0.0 % 0.0 % 0.0 % 0.17 % 0.0 % 0.0 % Acquired Fund Fees and Expenses 0.0 % 0.03 % 0.01 % 0.02 % 0.0 % 0.0 % 0.0 % Total Annual Fund Operating Expenses 1.03 % 1.14 % 1.13 % 1.38 % 1.25 % 0.82 % 0.81 % Less Fee Waivers (0.03 )% (0.06 )% (0.01 )% (0.16 )% 0.0 % (0.12 )% (0.11 )% Net Expenses 1.00 % 1.08 % 1.12 % 1.22 % 1.25 % 0.70 % 0.70 % (1) The Adviser has contractually committed through October 31, 2010, to waive its advisory fees to the extent necessary to maintain the net operating expense ratios for certain Funds, excluding Acquired Fund Fees and Expenses (if any), as follows: U.S. Large Cap Fund 1.00 % Non-U.S. Large Cap Fund 1.05 % Global Small & Mid Cap Fund 1.11 % Global Opportunities Fund 1.20 % Fixed Income Fund 0.70 % Municipal Bond Fund 0.70 % In addition, Bessemer Trust Company, N.A. has contractually committed through October 31, 2010, to waive its shareholder servicing fee for the Fixed Income Fund and Municipal Bond Fund to the extent necessary to maintain a maximum shareholder servicing fee for each of these Funds at 0.05%. (2) For those Funds that have a breakpoint schedule, the Management Fee rate charged to a Fund will decline as Fund assets grow and continue to be based on a percentage of the Funds average daily net assets. For U.S. Large Cap Fund the investment advisory fee rate is 0.70% of the first $500 million in assets, 0.65% of the second $500 million up to $1 billion and 0.60% of assets over $1 billion. For Non-U.S. Large Cap Fund, the investment advisory fee rate is 0.80% of the first $500 million in assets, 0.75% of the second $500 million up to $1 billion and 0.70% of assets over $1 billion. For Fixed Income Fund and Municipal Bond Fund, the investment advisory fee rate is 0.45% of the first $500 million in assets, 0.40% of the second $500 million up to $1 billion and 0.35% of assets over $1 billion. For Global Opportunities Fund, the Management Fee rate is 1.10% of the first $1.25 billion in assets, 1.05% of the next $1.25 billion up to $2.5 billion in assets and 1.00% of assets over $2.5 billion. The Management Fee and Total Annual Fund Operating Expenses shown above reflect the current investment advisory fee, based on the breakpoints set forth above and the level of assets in each Fund as of October 31, 2008. When counterparties post cash collateral with respect to various swap transactions, a Fund invests the collateral and receives interest income and pays interest expense. The interest income is included in investment income, and the interest expense is included in a Funds overall expense ratio. The Real Return Funds overall expense ratio, excluding such interest expense, would be 1.08%. Acquired Fund Fees and Expenses are indirect fees that the Funds incur from investing in the shares of other mutual funds or ETFs (Acquired Funds). To the extent a Fund invests in another fund(s), the Total Annual Fund Operating Expenses will not correlate to the ratio of expenses to average net assets in the Funds Financial Highlights, as the Financial Highlights reflect actual operating expenses of the Fund and do not include Acquired Fund Fees and Expenses. 20 Example This Example is intended to help you compare the cost of investing in each Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in each Fund for the time periods indicated below and then redeem all of your shares at the end of these periods. The Example also assumes that your investment has a 5% return each year, that you reinvest all dividends and distributions and that the Funds operating expenses remain the same. The fee waivers shown in the Annual Fund Operating Expenses are only reflected for the length of the fee waiver commitment in each of the following time periods. Although your actual costs may be higher or lower, based on these assumptions your costs would be: U.S.Large CapFund Non-U.S.Large CapFund GlobalSmall &Mid CapFund GlobalOpportunitiesFund RealReturnFund FixedIncomeFund MunicipalBondFund 1 Year $ 102 $ 110 $ 114 $ 124 $ 127 $ 72 $ 72 3 Years $ 323 $ 352 $ 357 $ 410 $ 397 $ 241 $ 240 5 Years $ 564 $ 618 $ 620 $ 729 $ 686 $ 435 $ 432 10 Years $ 1,255 $ 1,377 $ 1,373 $ 1,633 $ 1,511 $ 995 $ 985 21 OTHER INFORMATION ABOUT THE FUNDS Investments in Other Investment Companies The Funds may invest their assets in securities of other investment companies, including ETFs, as an efficient means of carrying out their investment policies. Investment companies, including ETFs, incur certain expenses such as management fees, and, therefore, any investment by the Funds in shares of other investment companies may be subject to such additional expenses. To the extent a Fund invests in the securities of other investment companies, the acquired investment companies fees and expenses are reflected in the Summary of Fund Expenses herein. The Funds may invest in various ETFs. An ETF is an investment company which offers shares that are listed on a national securities exchange. Shares of ETFs, because they are listed on a stock exchange, can be traded throughout the day on that stock exchange at market-determined prices. ETFs typically invest predominantly in the securities comprising any underlying index. As such, the ETF itself is an index fund. The Fund will only purchase shares of ETFs on the secondary market (through an exchange) and not directly from the ETF. Some types of ETFs are:   SPDRs  (S&Ps Depositary Receipts), which are securities that represent ownership in a long-term unit investment trust that holds a portfolio of common stocks designed to track the performance of an S&P Index. Holders of SPDRs are entitled to receive proportionate quarterly cash distributions corresponding to the dividends that accrue to the stocks in the S&P Indexs underlying investment portfolio, less any trust expenses.  
